Case: 15-20705      Document: 00513913619         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-20705
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        March 15, 2017
                                                                           Lyle W. Cayce
LARRY DON LANGS,                                                                Clerk


                                                 Plaintiff–Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; TRACY H.
BAILEY, WARDEN, CORRECTIONAL INSTITUTIONS DIVISION
ESTELLE UNIT; MAJOR GREGORY M. VAUGHN; UNIVERSITY OF
TEXAS MEDICAL BRANCH PRISON CARE PROVIDER, Doctor and PA care
givers,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3028


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       In October of 2014, Larry Don Langs, Texas prisoner # 1688906,
proceeding pro se and in forma pauperis (IFP), filed a 42 U.S.C. § 1983 civil
rights complaint alleging that he was denied medical care, forced to work


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20705     Document: 00513913619      Page: 2    Date Filed: 03/15/2017


                                  No. 15-20705

despite being found disabled by the Social Security Administration, and was
improperly disciplined for refusing to work; he also briefly invoked the
Americans with Disabilities Act (ADA). After reviewing Langs’s complaint,
answers to the order for a more definite statement, the supplement to the
complaint, and the materials attached to the various pleadings, the district
court concluded that all three claims were frivolous and sua sponte dismissed
the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).
      A dismissal of an IFP complaint under § 1915(e)(2)(B)(i) as frivolous is
reviewed for abuse of discretion. Black v. Warren, 134 F.3d 732, 733-34 (5th
Cir. 1998) (per curiam). A complaint filed IFP “is frivolous if it lacks an
arguable basis in law or fact.” Id. at 734.
      Although the district court provided detailed, cogent reasons for
dismissing each of Langs’s claims with citation to relevant authorities, Langs
does not directly address those reasons in his brief. Instead, he simply asserts
the same arguments raised in the district court. Moreover, Langs cites to no
legal authority and nothing in the district court record.
      Although this court applies “less stringent standards to parties
proceeding pro se than to parties represented by counsel” and liberally
construes the briefs of pro se litigants, pro se parties must still brief the issues
and reasonably comply with the requirements of Federal Rule of Appellate
Procedure 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam);
see also Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (stating that pro
se appellants must brief arguments in order to preserve them). By failing to
make any argument relating to the district court’s specific rulings on his three
civil rights claims, the district court’s failure to address his ADA claims, or the
denial of his motion for reconsideration of those issues, Langs has abandoned




                                         2
    Case: 15-20705   Document: 00513913619    Page: 3   Date Filed: 03/15/2017


                               No. 15-20705

those issues. Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
      The judgment of the district court is AFFIRMED. Langs’s motion for
appointment of counsel is DENIED.




                                     3